No. 99-50441
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50441
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

LEOPOLDO PACHECO,

                                           Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-98–CR-1140-1-H
                        - - - - - - - - - -
                           April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Leopoldo Pacheco appeals from his sentence for conspiracy to

import an unspecified quantity of marijuana into the United

States from Mexico, importing an unspecified quantity of

marijuana into the United States from Mexico, conspiracy to

possess with intent to distribute an unspecified amount of

marijuana, and possession with intent to distribute an

unspecified quantity of marijuana.   Relying upon Jones v. United

States, 526 U.S. 227, 119 S. Ct. 1215 (1999), Pacheco argues that

his sentence must be vacated because it was enhanced on the basis

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-50441
                               -2-

of the quantities of marijuana involved in each offense, which

were not alleged in the indictment or submitted to a jury.

     Pacheco did not raise this claim before the district court.

Accordingly, we review for plain error only.   Pacheco’s challenge

is foreclosed by United States v. Rios-Quintero, 204 F.3d 214

(5th Cir. 2000), which held that Jones does not support a

determination of plain error.   Accordingly, the judgment of the

district court is AFFIRMED.